DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on June 6, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

	
Claim Status
In the June 6, 2022 submission, claims 1-20 were presented for consideration.  Claims 1-20 are pending.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 in U.S. Patent No.11,381,090. 

     The following are the claims in consideration:
Instant Application 17/833,629

1. A computer implemented method for identifying and controlling distributed energy resources to meet requests for energy, the computer implemented method comprising:
     obtaining an electrical signal associated with a demand response curve, the demand response curve comprising a request to provide electric energy to a grid, the demand response curve indicating electric energy demand over time;
     obtaining energy usage information associated with a plurality of distributed energy resource systems, each of the plurality of distributed energy resource systems located at a different consumer site and positioned on the grid side of a billing meter associated with the consumer site, each distributed energy resource system comprising at least one energy storage unit and at least one energy generation unit, the energy usage information obtained by communicating with each of the plurality of distributed energy resource systems, the energy usage information comprising information associated with energy that is at least one of stored in the at least one energy storage unit, and capable of being output by the at least one energy generation unit during a time associated with the demand response curve;
     identifying at least one distributed energy resource system in the plurality of distributed energy resource systems for providing energy to the grid, the identifying comprising identifying, based on the obtained energy usage information, at least one distributed energy resource system that can supply at least a portion of electric energy identified in the demand response curve; and
     providing instructions to a plurality of on-site controllers, wherein each onsite controller is associated with at least one distributed energy resource system and each on-site controller is configured to: control the at least one storage unit to provide energy to the grid, control the at least one energy generation unit to provide energy to the grid, and control the at least one energy generation unit to provide energy to the at least one storage unit, the providing instructions comprises providing instructions to control the at least one storage unit to provide energy to the grid when a first condition is met, control the at least one energy generation unit to provide energy to the grid when a second condition is met, and control the at least one energy generation unit to provide energy to the at least one storage unit when a third condition is met.

19. A system for identifying and controlling distributed energy resources to meet requests for energy, the system comprising:
a system controller configured to perform the steps comprising:
     obtaining an electrical signal associated with a demand response curve, the demand response curve comprising a request to provide electric energy to a grid, the demand response curve indicating electric energy demand over time;
     obtaining energy usage information associated with a plurality of distributed energy resource systems, each of the plurality of distributed energy resource systems located at a different consumer
site and positioned on the grid side of a billing meter associated with the consumer site, each distributed energy resource system
comprising at least one energy storage unit and at least one energy generation unit, the energy usage information obtained by communicating with each of the plurality of distributed energy resource systems, the energy usage information comprising
information associated with energy that is at least one of stored in the at least one energy storage unit, and capable of being output by
the at least one energy generation unit during a time associated with the demand response curve;
     identifying at least one distributed energy resource system in the plurality of distributed energy resource systems for providing 
energy to the grid, the identifying comprising identifying, based on the obtained energy usage information, at least one distributed
energy resource system that can supply at least a portion of electric energy identified in the demand response curve; and
     providing instructions to a plurality of on-site controllers, wherein each on-site controller is associated with at least one distributed energy resource system and each on-site controller is configured to: control the at least one storage unit to provide energy to the grid, control the at least one energy generation unit to provide energy to the grid, and control the at least one energy generation unit to provide energy to the at least one storage unit, the providing instructions comprises providing instructions to control the at least one storage unit to provide energy to the grid when a first condition is met, control the at least one energy generation unit to provide energy to the grid when a second condition is met, and
control the at least one energy generation unit to provide energy to the at least one storage unit when a third condition is met.

20. A non-transitory computer readable medium comprising instructions that when executed by a processor cause the processor to perform the steps comprising:
     obtaining an electrical signal associated with a demand response curve, the demand response curve comprising a request to provide electric energy to a grid, the demand response curve indicating electric energy demand over time;
     obtaining energy usage information associated with a plurality of distributed energy resource systems, each of the plurality of distributed energy resource systems located at a different consumer site and positioned on the grid side of a billing meter associated with the consumer site, each distributed energy resource system comprising at least one energy storage unit and at least one energy generation unit, the energy usage information obtained by communicating with each of the plurality of distributed energy resource systems, the energy usage information comprising information associated with energy that is at least one of stored in the at least one energy storage unit, and capable of being output by the at least one energy generation unit during a time associated with the demand response curve;
     identifying at least one distributed energy resource system in the plurality of distributed energy resource systems for providing energy to the grid, the identifying comprising identifying, based on the obtained energy usage information, at least one distributed energy resource system that can supply at least a portion of electric energy identified in the demand response curve; and providing instructions to a plurality of on-site controllers, wherein each onsite controller is associated with at least one distributed energy resource system and each on-site controller is configured to: control the at least one storage unit to provide energy to the grid, control the at least one energy generation unit to provide energy to the grid, and control the at least one energy generation unit to provide energy to the at least one storage unit, the providing instructions comprises providing instructions to control the at least one storage unit to provide energy to the grid when a first condition is met, control the at least one energy generation unit to provide
energy to the grid when a second condition is met, and control the at least one energy generation unit to provide energy to the at least one storage unit when a third condition is met.

US Patent No. 11,381,090

1. A computer implemented method for identifying and controlling distributed energy
resources to meet requests for energy, the computer implemented method comprising:
     obtaining an electrical signal associated with a demand response curve, the demand response curve comprising a request to provide electric energy to a grid, the demand response curve indicating electric energy demand over time;
     obtaining energy usage information associated with a plurality of distributed
energy resource systems, each of the plurality of distributed energy resource systems located at a different consumer site and positioned on the grid side of a billing meter associated with the consumer site, each distributed energy resource system comprising at least one energy storage unit and at least one energy generation unit, the energy usage information obtained by communicating with each of the plurality of distributed energy resource systems, the energy usage information comprising 
information associated with energy that is at least one of stored in the at least one energy storage unit, and capable of being output by the at least one energy generation unit during a time associated with the demand response curve;
     identifying at least one distributed energy resource system in the plurality of distributed energy resource systems for providing energy to the grid, the identifying comprising identifying, based on the obtained energy usage information, at least one distributed energy resource system that can supply at least a portion of electric energy identified in the demand response curve; and
     providing instructions to a plurality of on-site controllers, wherein each on-site controller is associated with at least one distributed energy resource system and each on-site controller is configured to: control the at least one storage unit to provide energy to the grid, control the at least one energy generation unit to provide energy to the grid, and control the at least one energy generation unit to provide energy to the at least one storage unit, the providing instructions comprises providing instructions to control the at least one storage unit to provide energy to the grid when a first condition is met, control the at least one energy generation unit to provide energy to the grid when a second condition is met, and control the at least one energy generation unit to provide energy to the at least one
storage unit when a third condition is met.

19. A system for identifying and controlling distributed energy resources to meet requests for energy, the system comprising:
a system controller configured to perform the steps comprising:
     obtaining an electrical signal associated with a demand response curve, the demand response curve comprising a request to provide electric energy to a grid, the demand response curve indicating electric energy demand over time;
     obtaining energy usage information associated with a plurality of distributed energy resource systems, each of the plurality of distributed energy resource systems located at a different consumer
site and positioned on the grid side of a billing meter associated with the consumer site, each distributed energy resource system
comprising at least one energy storage unit and at least one energy generation unit, the energy usage information obtained by
communicating with each of the plurality of distributed energy resource systems, the energy usage information comprising
information associated with energy that is at least one of stored in the at least one energy storage unit, and capable of being output by
the at least one energy generation unit during a time associated with the demand response curve;
     identifying at least one distributed energy resource system in the plurality of distributed energy resource systems for providing energy to the grid, the identifying comprising identifying, based on the obtained energy usage information, at least one distributed
energy resource system that can supply at least a portion of electric energy identified in the demand response curve; and
     providing instructions to a plurality of on-site controllers, wherein each on-site controller is associated with at least one distributed energy resource system and each on-site controller is configured to: control the at least one storage unit to provide energy to the grid, control the at least one energy generation unit to provide energy to the grid, and control the at least one energy generation unit to provide energy to the at least one storage unit, the providing 
instructions comprises providing instructions to control the at least one storage unit to provide energy to the grid when a first 
condition is met, control the at least one energy generation unit to provide energy to the grid when a second condition is met, and
control the at least one energy generation unit to provide energy to the at least one storage unit when a third condition is met.

20. A non-transitory computer readable medium comprising instructions that when
executed by a processor cause the processor to perform the steps comprising:
     obtaining an electrical signal associated with a demand response curve, the demand response curve comprising a request to provide electric energy to a grid, the demand response curve indicating electric energy demand over time;
     obtaining energy usage information associated with a plurality of distributed energy resource systems, each of the plurality of distributed energy resource systems located at a different consumer site and positioned on the grid side of a billing meter associated with the consumer site, each distributed energy resource system comprising at least one energy storage unit and at least one energy generation unit, the energy usage information obtained by communicating with each of the plurality of distributed energy resource systems, the energy usage information comprising
information associated with energy that is at least one of stored in the at least one energy storage unit, and capable of being output by the at least one energy generation unit during a time associated with the demand response curve;
     identifying at least one distributed energy resource system in the plurality of distributed energy resource systems for providing energy to the grid, the identifying comprising identifying, based on the obtained energy usage information, at least one distributed energy resource system that can supply at least a portion of electric energy identified in the demand response curve; and providing instructions to a plurality of on-site controllers, wherein each onsite controller is associated with at least one distributed energy resource system and each on-site controller is configured to: control the at least one storage unit to provide energy to the grid, control the at least one energy generation unit to provide energy to the grid, and control the at least one energy generation unit to provide energy to the at least one storage unit, the providing instructions comprises providing instructions to control the at least one storage unit to provide energy to the grid when a first condition is met, control the at least one energy generation unit to provide energy to the grid when a second condition is met, and control the at least one energy generation unit to provide energy to the at least one storage unit when a third condition is met.


This is a statutory double patenting rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  As noted in the related US Patent Application No. 17,493,946, the Niaki et al., Ruiz et al. and Pasquale et al. references are still applicable as most relevant to the cited claim language.  Niaki et al., US Patent Application Publication No. 2017/0141610, focuses on using smart switches to minimize energy related costs while maximizing energy availability via a host of energy sources, while Ruiz et al., US Patent No.8,872,379, Pasquale et al., US Patent Application Publication No. 2007/0005195, are directed to minimizing peak periods of power demand by optimizing the distribution of available energy.

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/KELVIN BOOKER/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119